EXHIBIT 10.2



FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT
(Bella Terra)
THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is made
effective as of April 20, 2015 (“Amendment Date”), by and between and GPP
COUNTRYSIDE LLC, a Delaware limited liability company (“Seller”), and STEADFAST
ASSET HOLDINGS, INC., a California corporation (“Buyer”), with reference to the
facts set forth below.
RECITALS
A.    Seller and Buyer entered into that certain Purchase and Sale Agreement
dated as of March 19, 2015, (the “Agreement”), with respect to certain real
property situated in the City of Aurora, State of Colorado, as more particularly
described in the Agreement.
B.    The parties desire to amend the Agreement as provided below.
NOW, THEREFORE, in consideration of the Recitals set forth above, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as set forth below.
1.Definitions. All terms with initial capital letters used herein but not
otherwise defined shall have the respective meanings set forth in the Agreement.
2.Due Diligence.
a.Approved Matters. Notwithstanding anything to the contrary contained in the
Agreement, Buyer hereby approves and accepts, except for those matters
contemplated in Section 2.2.5 of the Agreement (“Outstanding Insurance
Matters”), all aspects of the Property (collectively, the “Approved Matters”).
Buyer hereby waives the termination right set forth in Section 3.5 of the
Agreement in connection with the Approved Matters only, and Buyer shall have no
further right to terminate the Agreement in connection with such Approved
Matters.
b.Outstanding Insurance Matters. Notwithstanding anything to the contrary
contained in the Agreement, the Contingency Date is extended until April 30,
2015 for the Outstanding Insurance Matters only and Buyer may exercise its right
to terminate the Agreement under Section 3.5 of the Agreement by delivering
written notice to Seller at any time on or before April 30, 2015, in which event
Section 5.1 of the Agreement shall govern. Notwithstanding anything to the
contrary contained in the Agreement, if Buyer fails to timely give such notice,
then Buyer shall have elected to waive the termination right set forth in
Section 3.5 of the Agreement with respect to the Outstanding Insurance Matters
and Buyer shall have elected to proceed to Closing in accordance with the terms
of the Agreement. In connection with the Outstanding Insurance Matters, Buyer
agrees that the “Replacement Cost Value” of the claim payable by the Insurer
need not exceed $460,000 in excess of the “Replacement Cost Value” identified in
the Report. For the avoidance of doubt, if (i) the “Replacement Cost Value
agreed to by the Insurer equals or exceeds $1,187,951.66, and (ii) Seller,
Property Manager and Insurer have signed and delivered to Escrow Holder the
Insurance Assignment in a form reasonably acceptable to all the parties
thereto, then the contingency related to the Outstanding Insurance Matters shall
be deemed satisfied in full and shall become one of the Approved Matters. The
extension of the Contingency Date for purposes of this Section 2(b) shall not
extend the Scheduled Closing Date.


--------------------------------------------------------------------------------






3.    Service Contracts. The list of Service Contracts attached to the Agreement
as Schedule “3” is hereby deleted in its entirety and replaced with the list of
Service Contracts attached hereto as Exhibit A.
4.    Miscellaneous. Except as modified by this Amendment, the Agreement shall
remain in full force and effect, and is herby ratified and confirmed. This
Amendment may be executed in counterparts, each of which, when taken together,
shall constitute one fully executed original. Facsimile signatures and PDF
signatures sent by electronic mail shall be binding for all purposes of this
Amendment.
5.    Governing Law. All questions with respect to the construction and
interpretation of the Agreement and the rights and liabilities of the Parties
hereto shall be determined in accordance with the applicable provisions of the
laws of the State of Colorado.
6.    Entire Agreement. The Agreement and the Amendment constitute the entire
agreement between the Parties hereto. It is expressly agreed that no verbal
understandings or agreements which in any way change the terms, covenants or
conditions set forth herein and that no modification of the Agreement and no
waiver of any of its terms and conditions shall be effective unless made in
writing and duly executed by all Parties hereto.
7.    No Further Change. Except as expressly modified hereby, each, every and
all terms and conditions of the Agreement shall continue in full force and
effect. In the event of any express conflict between the terms of the Agreement
and the terms of this Amendment, the terms of this Amendment shall prevail.
8.    Multiple Counterparts. This Amendment may be executed in several
counterparts, each of which shall be deemed an original, but all of which
constitute one and the same instrument. If the parties elect to exchange
counterparts by fax transmission or electronic mail, signatures on such fax
transmissions or electronic mail shall be deemed to be the equivalent of
original signatures for all purposes and as such shall constitute one and the
same agreement binding upon all the parties hereto.








[Signatures continued on next page.]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Amendment to be executed as of
the date first above-written.


SELLER:


GPP Countryside LLC
a Delaware limited liability company


By:    Granite Peak Partners Opportunity Fund III, LP
a Delaware limited partnership, its Sole Member


    
By:
GPP 1, LLC, a California limited liability company,
 
its General Partner
 
 
 
 
By:
/s/ Bruce Savett
 
Name:
Bruce Savett
 
Its:
Authorized Signature





BUYER:
 
 
 
 
 
STEADFAST ASSET HOLDINGS, INC.,
a California corporation
 

By:
/s/ Ana Marie del Rio
Name:
Ana Marie del Rio
Its:
Vice President









--------------------------------------------------------------------------------




Exhibit A




Service Contracts


See attached.


[INTENTIONALLY OMITTED]


